PER CURIAM.
The appellant, Sanchez, was convicted and sentenced for smuggling, as charged in the second count of the indictment, and for fraudulently and knowingly receiving after importation, as charged in the sixth count, •continuously over a period of more than a year, 20,000 quarts of intoxicating liquors, with intent to defraud the United States of its customs revenue. Error is assigned on an order overruling a demurrer to each count, on the ground of indefiniteness and of insufficiency in law.
The same form of indictment was held bad on demurrer by this court in Curtis v. United States, 38 F.(2d) 450. Upon the authority of that case, the judgment is reversed.